DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 12 December 2020, this is a First Action Non-Final Rejection on the Merits.  Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 14 December 2020, 06 May 2021 and 07 July 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,894,601. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope to the allowed claims and would be fully encompassed and/or anticipated by the issued U.S. Patent.
Specifically wherein; 
Regarding claim 1, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A method comprising: 
determining, by a control system, a plurality of operational locations from which a group of unmanned aerial vehicles (UAVs) is to provide aerial transport services in a geographic area; 
for at least a first operational location of the plurality of operational locations, causing, by the control system, a first UAV from the group to perform an infrastructure deployment task that includes (i) a flight to the first operational location and (ii) installation of operational infrastructure at the first operational location by the first UAV; 
receiving, by the control system, a request for a transport task having an associated item-source location; 
determining, by the control system, that the item-source location corresponds to a second operational location of the plurality of operational locations; and 
causing, by the control system, the first UAV to perform the transport task.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 2-17, Applicant provides similar limitations as provided in at least claims 2-21 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claim 18, Applicant provides similar limitations as in claim 22 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
An unmanned aerial vehicle (UAV) system comprising: 
a group of UAVs, wherein the group of UAVs includes at least a first UAV; and 
a control system configured to perform operations comprising: 
determining a plurality of operational locations from which the group of UAVs is to provide aerial transport services in a geographic area; 
for at least a first operational location of the plurality of operational locations, causing the first UAV to perform an infrastructure deployment task that includes (i) a flight to the first operational location and (ii) installation of operational infrastructure at the first operational location by the first UAV; 
receiving a request for a transport task having an associated item-source location; 
determining that the item-source location corresponds to a second operational location of the plurality of operational locations; and 
causing the first UAV to perform the transport task.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claim 20, Applicant provides similar limitations as in claim 23 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A non-transitory computer readable medium having stored thereon instructions that, when executed by a computing device, cause the computing device to perform operations comprising: 
determining, a plurality of operational locations from which a group of unmanned aerial vehicles (UAVs) is to provide aerial transport services in a geographic area; 
for at least a first operational location of the plurality of operational locations, causing a first UAV from the group to perform an infrastructure deployment task that includes (i) a flight to the first operational location and (ii) installation of operational infrastructure at the first operational location by the first UAV; 
receiving a request for a transport task having an associated item-source location; 
determining that the item-source location corresponds to a second operational location of the plurality of operational locations; and 
causing the first UAV to perform the transport task.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.

Examiner notes wherein the nonstatutory double patenting rejection(s) provided herein would be overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form. Examiner additionally notes the following prior art references, which are in the same field of endeavor as the instant invention and include teachings related to some of the currently provided claim limitations;
US 2017/0129603 A1, issued to Raptopoulos et al, which is directed towards methods and systems for transporting payloads using unmanned aerial vehicles.
US 2016/0107750 A1, issued to Yates, which teaches an airborne drone delivery network and method of operating said drone for providing an effective system to deliver items to a plurality of delivery locations while minimizing the flight path of said drone.
US 2016/0257401 A1, issued to Buchmueller et al, which teaches the landing of unmanned aerial vehicles on transportations vehicle for transporting/delivering items to destination locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664